Per Curiam.
Certification having been ordered in this matter, 39 N. J. 89 (1963), to review the Appellate Division’s interpretation of N. J. S. A. 39:3-84 in its opinion reported in 76 N. J. Super. 287, reargument denied 76 N. J. Super. 572 (1962), and the Legislature having thereafter amended the statute, L. 1963, c. 49, rendering the issue academic for the future,
It is on the Court’s motion ORDERED that the order for certification be vacated.
For vacation of certification — Chief Justice Weintraub, and Justices Jacobs, Erancis, Proctor, Hall, Schettino and Haneman — 7.
Opposed — None.